Public Utilities Commission, No. 96-922-TP-UNC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the joint motion for procedural stay and request for expedited ruling,
IT IS ORDERED by the court that the motion for procedural stay and request for expedited ruling be, and hereby are, granted, and proceedings in this case are stayed pending further order of this court. IT IS FURTHER ORDERED by the court, sua sponte, that the parties shall file notice in this court upon resolution of case No. C2-99-074 pending in the United States District Court for the Southern District of Ohio, Eastern Division.
Pfeifer, J., dissents.
Resnick, J., not participating.